Name: Council Regulation (EEC) No 3584/88 of 8 November 1988 opening and providing for the administration of a Community tariff quota for table cherries, excluding Morello cherries, originating in Switzerland (1989)
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  plant product
 Date Published: nan

 22 . 11 . 88 Official Journal of the European Communities No L 314 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3584 / 88 of 8 November 1988 opening and providing for the administration of a Community tariff quota for table cherries, excluding Morello cherries, originating in Switzerland ( 1989) is to cover requirements which cannot be determined with sufficient accuracy, it should not be allocated among the Memer States , without prejudice to the drawing against the quota volume of such quantities as they may need , under conditions and according to a procedure to be determined; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States accordingly; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal , Having regard to the proposal from the Commission , Whereas an Agreement between the European Economic Community and the Swiss Confederation was concluded on 22 July 1972 ; whereas , following the accession of Spain and Portugal to the Community , an Agreement in the form of an Exchange ofLetters was concluded and approved by Council Decision 86 / 559 /EEC ( »); HAS ADOPTED THIS REGULATION: Whereas theAgreement in the form of an Exchange ofLetters provides for the opening of a Community tariff quota at zero duty for table cherries , excluding Morello cherries , originating in Switzerland ; whereas , therefore , the tariff quota in question should be opened for the period 1 January to 31 December 1989 ; Article 1 1 . From 1 January to 31 December 1989 the duty applicable to imports of the following product shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below: Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all imports of the products in question into all the Member States until the quota is exhausted ; whereas , however , since the quota Order No CN code Description Amount of tariff quota (tonnes ) Rate of duty (% ) 09.0901 0809 20 10 0809 20 90 Table cherries excluding Morello cherries , originating in Switzerland 1 000 0 (*) OJ No L 328 , 22 . 11 . 1986 , p. 98 . No L 314 / 2 Official Journal of the European Communities 22 . 11 . 88 2 . Each Member State shall ensure that importers of the product concerned have access to the quota for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the goods against their drawings as and when the goods are entered for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Within the limit of this tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Act of Accession . The Protocol on the definition of the concept of originating products and on methods of administrative cooperation annexed to the Agreement between the European Economic Community and the Swiss Confederation shall apply . 2 . If imports of products covered by this tariff quota are made , or are foreseen within a maximum of 14 calendar , days , the Member State concerned shall notify the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the quota so permits . If a Member State does not use the quantities drawn within the said 14 days , it shall return the remaining unused portion as soon as possible , by telex addressed to the Commission . Article 3 At the request of the Commission, Member States shall inform it of imports of the products concerned actually charged against the quota . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 ( 3 ) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . Article 5 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 November 1988 . For the Council The President A. PEPONIS